I respectfully dissent.
I agree with the majority that the opinion of the Fourth District Court of Appeals in State v. Smith, supra, is directly on point, but I believe the position advanced in Judge Harsha's dissent in that case is correct.
The issue in this case, as I see it, entails the most basic constitutional question about the allocation of power between the separate branches of government. That issue is clouded somewhat by the obvious effect of R.C. 2925.03(M).
If, after a person has completed his sentence for a drug offense, he cannot drive a car, he is unlikely to be able to find a job, or get to it if he does. Although we give ex-convicts the biblical mandate, "Go thou and sin no more," the statute almost guarantees that he will be unable to hold a job and will have to resort to some illegal activity to get by,e.g., driving without a license or, worse, going back to selling drugs. This statute is clearly counterproductive, and perhaps even foolish, but that alone is not grounds for the courts to interfere with the exercise of legislative constitutional power. Cynically put, it is well within the constitutional prerogative of the legislature to enact counterproductive, or even foolish laws.
The legislative branch is the democratic branch, that part of the government that is supposed to react and respond to public sentiment. Clearly, public sentiment is against drug dealing, and just as clearly the public is aware that the already heavy sanctions are not working. The legislature, in response to the public outcry, enacted R.C. 2925.03(M). *Page 120 
The question for the court is quite a different one. Is this sanction reasonably related to some state interest, or is there a rational basis for this sanction? Any sanction, of course, is directed at either punishment or deterrence.
The majority opinion in this case upholds the driver's license suspension on a deterrence theory, saying the sanction will discourage the sale and transportation of illegal drugs. Suspending a person's license after he has been convicted to deter sales can only have the intent of deterring future sales. This rationale presumes that the person will, after completing his sentence, engage in further drug sales and will use a motor vehicle to do so. In light of the much more severe penalties for a second offense, the driver's license suspension pales in comparison. The sanction will only have a deterrent effect on those who do not return to drug sales.
Presuming a person will commit further crimes, and punishing him before he does so, is neither rational nor constitutional. It is a particularly dubious assumption to make in a case such as this where the drug offender did not use a car in committing his first offense. There is no rational basis in deterrence for this statute.
Smith, supra, advances a punishment theory, i.e., that heavy punishments themselves are deterrents to crime and the legislature enacted R.C. 2925.03(M) not to punish or deter second offenses, but to make the punishment for the first offense so severe as to make it unattractive. If the legislature can direct that a criminal be deprived of his money or even his liberty, why is it not within its power to deprive him of his driver's license?
This is the crux of this case. It is not within its power because driving is not related to the drug offense. For example, a person has the right to use a cellular phone, and the use of cellular phones is common among drug dealers. They are also used by many others for quite legitimate purposes. Could a statute bar exdrug offenders from using cellular phones?
A person who meets the academic standards is entitled to attend a state university. Colleges are full of young people away from home and the guiding influence of parental control for the first time, so we do not want drug dealers on campus. Could the legislature deny the right of admission to college, much as R.C. 2925.03(M) denies the right to a driver's license?
Many cities license street vendors who sell food like hot dogs and tacos from pushcarts. These pushcarts are a perfect cover for drug sales as many people stop by, some for a hot dog, and some for a bag of marijuana or cocaine. Could the legislature bar ex-drug offenders from operating pushcarts?
If cellular phones, college admissions, and pushcart licenses could be denied, what could not? If an ex-drug offender waters his garden, he might have *Page 121 
marijuana growing there and ought to be subject to a lifetime sprinkling ban. If he rents a garage in a public storage facility, it might be used to store contraband. There is almost no end to the activities that are ordinary and legal, but which can also be done to further some drug crime. Can the legislature bar ex-drug offenders from each and every one of these activities?
No. The legislature can only ban those activities that are rationally related to the offense. Williamson, supra. The majority opinion approves of the license suspension, but the real question in this case is: If a five-year driver's license suspension is rationally related, what conduct is not?
I have made up an argument for each of the activities above, an argument at least as good as the one for the driver's license suspension. Some rationale can be advanced for any sanction, but the courts must look to see if the sanction meets the rational basis test.
That test requires that the sanction be related to the crime. We bar sex offenders from schools. We bar felons from carrying guns. We bar drunk drivers from driving. We bar ex-drug offenders from working in pharmacies. We can impose all these sanctions because they are rationally related to the crime committed. Driving is no more related to drug offenses than it is to rape or bank robbery, but we do not suspend the licenses of rapists or robbers, even the ones who used a car in their crime.
The legislature is frustrated, much as the public is, about the problem of drugs. In that frustration, it adopted R.C.2925.03(M) which imposes a penalty not rationally related to drug crimes. The courts have a constitutional duty to look for a rational basis. If we find none, if we find that the statute is only an overreaction to the public outcry, we are just as constitutionally bound to strike that statute down.
The legislature's position is more enviable than that of the courts. Its action is popular, while the court's exercise of its duty to decide when things have gone too far is not. To hold that this statute is unconstitutional is, by definition, unpopular, but that is what the Constitution is all about.
I am convinced that R.C. 2925.03(M) is unconstitutional because there is no rational relationship between the crime and the punishment. The evil that drugs cause is not to be discounted, but that evil does not compare to the evil which will come from abandoning our constitutional principles. While a drug-free America is a popular goal, it ought not be purchased at the price of Constitution-free America.
Thus, I dissent. *Page 122